Exhibit 10.6 AMENDED AND RESTATED FIRST BANK OF GEORGIA SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PLAN DOCUMENT FOR KEY OFFICERS (A Non-Qualified Supplemental Income Plan) As of June 24, 2014 1 PREAMBLE This Agreement is executed this 24th day of June, 2014 by First Bank of Georgia (hereinafter sometimes referred as the “Company” or “Employer”), a bank duly organized under the laws of the state of Georgia, amending, restating and replacing, in its entirety, that certain agreement, dated as of October 22, 2007, by and between the Company and Remer Y. Brinson, III, and evidencing and sometimes referred to as the “First Bank of Georgia Supplemental Executive Retirement Plan” or the “Plan.” Witnesseth That: Whereas: Employer desired to retain the valuable services of its key management team and other highly compensated employees by providing attractive and competitive supplemental retirement income, death and other benefit programs to such employees that retain the services of these key executives; and Whereas: Employer recognized that it was in the best interest of both Employer and these select employees to provide attractive employer-sponsored programs to assure that these employees have sufficient retirement income for themselves and survivor income for their families and other dependents; and Whereas: Tax qualified retirement plans, with limitations on benefits and employer contributions under the current Internal Revenue Code, may be inadequate or inappropriate, and an employer-sponsored supplemental income plan can help provide these select employees with the appropriate levels of income continuation in the specific desired circumstances; and Whereas: The Employer agreed that such a non-qualified benefit plan would serve the Employer’s best business interests to retain the services of those certain key executives and managers, and the Employer was willing to provide such a Plan for such purposes to this select group of key executives in return for their current and future services and wishes to provide the terms and conditions for such Plan; and Whereas: The Employer therefore adopted this First Bank of Georgia Supplemental Executive Retirement Plan for the benefit of a certain key executive; and Whereas: The Employer now intends to enter into a transaction pursuant to which Employer’s parent, Georgia-Carolina Bancshares, Inc., will merge with and into State Bank Financial Corporation (“Buyer”), with Buyer as the surviving entity, at which time Employer will become a wholly-owned subsidiary of Buyer (collectively the “Transaction”); and Whereas: In connection with the Transaction, the Employer and the key executive now desire to amend and restate the Plan to confirm the amount of the key executive’s Normal Retirement Benefit (as defined in the Plan) as the result of the Transaction and to make certain other changes to address Section 409A of the Code (as defined in the Plan); and Whereas: The parties intend and agree that the amendment and restatement of the Plan will be contingent upon the closing of the Transaction except that the change to eliminate the alternative payment schedule upon the key executive’s voluntary resignation without good reason shall be effective immediately and not contingent upon the closing of the Transaction. Now, THEREFORE, the Plan is hereby amended and restated in its entirety as follows: 2 ARTICLE I - INTRODUCTION Name The name of this Plan is the “First Bank of Georgia Supplemental Executive Retirement Plan”. Effective Date The effective date of the Plan, as amended, restated and replaced by this Agreement, is June , 2014, contingent upon the closing of the Transaction (other than the change to eliminate the alternative payment schedule upon the Participant’s voluntary resignation without good reason which shall be effective as of the date hereof and not contingent upon the closing of the Transaction). Purpose The purpose of the Plan is to offer Eligible Employees of each Employer certain supplemental benefits for retirement income and other income continuation needs for themselves and their families and other dependents, and to provide each Employer, if appropriate, a vehicle to address limitations on total benefits payable under any tax-qualified defined benefit plan, and to do so in such as manner as to retain the services these key executives to Employer for significant periods in order to claim these supplemental benefits. This Plan is intended to be a non-qualified “Top-Hat” plan under applicable Code sections. That is, the Plan is an unfunded plan of deferred compensation maintained for a select group of management or highly compensated employees pursuant to sections 201(2), 301(a)(3), and 401 (a)(1) of ERISA, and an unfunded plan of deferred compensation under the Internal Revenue Code. Interpretation Wherever appropriate, pronouns of any gender shall be deemed synonymous, as shall singular and plural pronouns. Headings of Articles and Sections are for convenience of reference only, and are not to be considered in the construction or interpretation of the Plan. The Plan shall be interpreted and administered so as to give effect to its purpose as expressed in Section 1.3 and to qualify as a non-qualified, unfunded plan of deferred compensation in compliance with the requirements of Code section 409A, and the regulations thereto as amended from time to time. ARTICLE II - DEFINITIONS & TERMS Definition of Terms. Certain words and phrases are defined when first used in later paragraphs of this Agreement. Unless the context clearly indicates otherwise, the following words, when used in this Agreement, shall have the following respective meanings: Actuarial Equavalent “Actuarial Equivalent” means having an equal value on an actuarial basis determined by applying the reasonable actuarial factors and assumptions used consistently with respect to the Plan. Affiliate “Affiliate” shall mean any corporation, partnership, joint venture, association, or similar organization or entity, the employees of which would be treated as employed by the Company under Section 414(b) and 414(c) of the Code. It also means any organization that is a member of an affiliated service group with the Company within the meaning of Section 414(m) of the Code and any other organization required to be aggregated with the Company under Section 414(o) of the Code. No entity shall be treated as an Affiliate for any period that it is not a part of a controlled group, under common control, part of an affiliated service group or is otherwise required to be aggregated under Section 414 of the Code. Agreement “Agreement” shall mean this agreement, evidencing the Plan, together with any and all amendments or restatements thereof. Board Committee. “Board Committee” shall mean the Compensation Committee of the Board of Directors, or such other Committee of the Board as may be delegated with the duty of determining employee eligibility under the Plan. If such Compensation Committee or other Committee has not been delegated such duty, the Board of Directors shall constitute the Board Committee. 3 Board of Directors or Board “Board of Directors” shall mean the Board of Directors of the Company. Cause “Cause” (as determined by the Board of Directors) shall mean: A. the gross negligence or willful misconduct by the Participant which is materially damaging to the business of the Company or any Employer or Affiliate; B. the conviction of the Participant of any crime involving breach of trust or moral turpitude; C. a consistent pattern of failure by the Participant to follow the reasonable written instructions or policies of the Participant's supervisor or the Board of Directors of the Company or any Employer or Affiliate; or D. receipt by the Company or any Employer or Affiliate of any written notice from the Georgia Department of Banking and Finance, the Federal Deposit Insurance Corporation or the Board of Governors of the Federal Reserve System requiring the removal of the Participant as an employee or other service provider. Code “Code” means the Internal Revenue Code of 1986 and regulations thereto, as amended. Committee “Committee” shall mean the person or persons described in Article VII who are charged with the day-to-day administration, interpretation and operation of the Plan. Disability “Disability” shall mean the definition in Code section 409A, as detailed in the regulations thereto, as they amended from time to time, and that currently provides that a Participant is disabled if he/she is: 1.) unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or 2.) receiving income replacement benefits for a period of not less than three months under an accident and health policy covering employees of the Corporation, by reason of a medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. Such determination shall be made by the opinion of a physician selected by the Employer, and may be further evidenced by the Participant’s receipt of benefits under the Employer’s long-term disability welfare benefit plan, any supplemental individual disability policy bought or purchased through or in connection with the Employer, or by the receipt of Social Security disability benefits if the Employer has no long-term disability plan, or the Participant is not covered by the Employer’s long-term disability plan. Effective Date “Effective Date” shall mean the effective date of the amendment and restatement of this Plan as defined in Section 1.2. Eligible Employee “Eligible Employee” shall mean only Remer Y. Brinson, III. [RESERVED] Employer “Employer” shall mean the Company and its Affiliates and their successors or assigns. ERISA “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. Good Reason "Good Reason" shall mean any of the following, provided that Participant terminates his employment for Good Reason within ninety (90) days thereof, provides at least thirty (30) days advance written notice to the Company explaining the basis for "Good Reason", and the Company or the applicable Employer or Affiliate has not remedied such Good Reason within thirty (30) days following such notice: A. a material reduction in the Participant's rate of regular compensation from the Company, Employers and Affiliates; 4 B. a requirement that the Participant relocate to a county other than Columbia, McDuffie or Richmond County; or C. a material reduction in the Participant's duties, title, and/or responsibilities, other than any change resulting from a change in the publicly-traded status of the Company, any Employer or any Affiliate. 2.1.16 Leave of Absence. “Leave of Absence” shall mean a temporary period of time, not to exceed twelve (12) consecutive calendar months during which time a Participant shall not be an active employee of an Employer, but shall be treated for purposes of this Plan as in continuous employment with the Employer, including for purposes of vesting. A Leave of Absence may be either paid or unpaid, but must be agreed to in writing by both the Employer and the Participant. A Leave Of Absence that continues beyond the twelve (12) consecutive months shall be treated as a voluntary Termination of Employment, subject to Section 4.3, as of the first business day of the thirteenth month for purposes of the Plan. Named Beneficiary “Named Beneficiary” or "Designated Beneficiary" or "Beneficiary" shall mean any person or trust, or combination, as last designated by the Participant during his/her lifetime upon a “Beneficiary Designation Form”, provided by the Employer and filed with the Committee, who is specifically named to be a direct or contingent recipient of all or a portion of a Participant's benefits under the Plan in the event of the Participant's death. Such designation shall be revocable by the Participant at any time during his/her lifetime without the consent of any Beneficiary, whether living or born hereafter. Unless expressly provided by law, the Named Beneficiary may not be designated or revoked and changed by the Participant in any other way. No beneficiary designation or beneficiary change shall be effective until received in writing and acknowledged according to established Employer procedures and practices. Should the Participant fail to designate the Named Beneficiary, the Named Beneficiary shall be the Participant’s estate. Participant “Participant” shall mean only the Eligible Employee. Solely and exclusively for purposes of payment of survivor death benefits, if any, the term “Participant” shall also include a surviving Beneficiary. Plan “Plan” shall mean the “First Bank of Georgia Supplemental Executive Retirement Plan” as set forth herein and amended and restated. Plan Distribution “Plan Distribution” shall mean any distributions made from the Plan pursuant to applicable Plan provisions. Plan Year “Plan Year” shall mean the twelve (12) consecutive month period constituting a calendar year, beginning on January 1 and ending on December 31. However, in any partial year of the Plan that does not begin on January 1, “Plan Year” shall also mean the remaining partial year ending on December 31. Retirement Age "Retirement Age" shall mean the Participant's attainment of age 65. Termination of Employment "Termination of Employment" shall mean a Participant's separation from service with the Employer and all Affiliates within the meaning of Code section 409A. Trust “Trust” shall mean one or more grantor trusts (so-called “Rabbi Trusts”), if any, established pursuant to Sections 671 et. seq. of the Code, and maintained by the Employer for its own administrative convenience in connection with the operation of the Plan and the management of any of its general assets set aside to help cover its financial obligations under the Plan. Such Trusts, if any, shall be governed by a separate agreement between the Employer and the Trustee. Any such assets held in such a Trust shall remain subject to the claims of the Employer's general creditors. The Employer shall not be required to establish such a Trust, and may continue or discontinue such a Trust, if created, only subject to those limitations of termination and amendment as may be contained in the Trust agreement. 5 Trustee “Trustee” shall mean the party or parties named under any Trust agreement (and such successor and/or additional trustees) who shall possess such authority and discretion to hold, manage and control such Employer assets in connection with the Plan as provided under the agreement between the Trust and the Employer. ARTICLE III - ELIGIBILITY & PARTICIPATION Eligibility Requirements A. General Eligibility - The Eligible Employee is the only Participant. The Plan Participant shall remain eligible in accordance with the terms of the Plan. B. No Employee Contributions Required - No Participant contribution shall be required to become a Participant in the Plan or accrue benefits under the Plan, nor shall any such contribution be permitted. All Plan costs, including administration, and federal, state and local employment taxes, shall be borne exclusively by the Employer. However, a Participant shall bear all federal, state and local (or other) personal income taxes on his/her plan benefits. ARTICLE IV - PARTICIPANT BENEFITS Normal Retirement Benefit A. Except as set forth below, upon achieving Retirement Age while still employed with the Employer, the Participant shall be paid an annual benefit for life in the amount of One Hundred Twenty-Eight Thousand Dollars ($128,000) per year (with a minimum payout of at least fifteen (15) years) (the “Normal Retirement Benefit”). Such annual benefit shall be paid annually for and during the life of the Participant (subject to section 4.2.A below). B. The Employer shall commence payment of such annual benefits on the first payment date as outlined in Article VI. C. The payment of this benefit shall be in lieu of and replacement of all other benefits promised under the Plan and shall be in full satisfaction of any and all benefits promised under the Plan. Death Benefits. A. Death Following Retirement Age. In the event of the Participant’s death after Normal Retirement Benefit payments have commenced (as identified in section 4.1), the Participant’s Named Beneficiary shall continue to receive the annual benefit identified in section 4.1.A for a period of fifteen (15) years, inclusive of all payments made prior to the death of the Participant. For example, if Participant received three (3) applicable annual payments under this Plan prior to Participant’s death, then the number of annual death benefit payments after the Participant’s death would be twelve (12). B. Death Prior to Retirement Age. In the event of the Participant’s death, whether or not employed with the Employer and prior to the date Normal Retirement Benefit or Disability payments commence, the Participant’s Named Beneficiary shall receive the Actuarial Equivalent of the Normal Retirement Benefit identified in section 4.1.A (but only to the extent vested as of the Participant’s Termination of Employment including any vesting that may occur in connection with the Termination of Employment) for a period of ten (10) years. Such Normal Retirement Benefit shall be paid to Participant’s Named Beneficiary as set forth in section 6.3.B.2 below. The payment of this benefit shall be in lieu of and replacement of all other benefits promised under the Plan and shall be in full satisfaction of the any and all benefits promised under the Plan. 6 C. No Other Death Benefit. There is no other death benefit payable under the Plan. Termination of Employment Prior to Retirement Age In the event the Participant prior to Retirement Age incurs a Termination of Employment (other than on account of the Participant’s death or Disability), the Participant shall be paid the Participant’s Normal Retirement Benefit (but only to the extent vested as of the Participant’s Termination of Employment including any vesting that may occur in connection with the Termination of Employment). This benefit shall commence at the specified Retirement Age and continue for the life of the Participant (subject to section 4.2.A and 4.2.B above). The payment of this benefit shall be in lieu of and in replacement of all other benefits promised under this Plan and shall be in full satisfaction of any and all benefits promised under this Plan. Plan Termination The Plan may not be terminated prior to payment in full of the Participant’s benefit as described herein. Disability Benefit In the case of Disability, as established by the definition of Disability contained in the Plan and required by Code section 409A, while employed with the Employer and prior to the Participant's Retirement Age, Employer shall pay the Participant the Actuarial Equivalent of the Participant’s Normal Retirement Benefit. This Disability Benefit shall be paid in five (5) equal annual installments. The payment of this Disability Benefit shall be in lieu of and in replacement of all other benefits promised under this Plan and shall be in full satisfaction of the any and all benefits promised under this Plan. Actuarial Equivalent In the event the Participant’s Named Beneficiary or the Participant is to commence receipt of payment of the Participant’s applicable benefits under the Plan prior to the Participant’s Retirement Age upon the Participant’s (i) death prior to Retirement Age under section 4.2.B or (ii) Disability prior to Retirement Age under section 4.5, the Participant’s applicable benefit payable at such time shall be the Actuarial Equivalent of the Participant’s Normal Retirement Benefit. ARTICLE V - VESTING Vesting The Participant’s Normal Retirement Benefit under this Plan shall be eighty percent (80%) vested as of the Effective Date (or such higher percentage as of the Effective Date as will not entitle the Participant to the Gross-Up Payment described in section 6.6 below in connection with the Transaction). Additional Vesting The remaining unvested portion of the Participant’s Normal Retirement Benefit shall become vested, subject to the Participant’s continued employment with the Employer, in such increments as are required to be accrued on the books of the Company at any applicable specified time, using the accrual methodology consistently applied prior to the date hereof, through the Participant’s Termination of Employment or, if earlier, the date the Participant attains Retirement Age while employed with the Employer. Notwithstanding the foregoing, the Participant’s Normal Retirement Benefit will be fully vested if (i)the Participant, prior to Retirement Age, incurs an involuntary Termination of Employment for reasons other than “Cause” or a voluntary Termination of Employment for Good Reason or (ii)the Participant, while employed with the Employer, attains Retirement Age or dies or incurs a Disability. ARTICLE VI - DISTRIBUTIONS Distributions The Participant’s Plan Distributions shall be distributed only in accordance with the provisions of this Plan. No other distributions of a Participant's Plan Distributions, except those permitted by Code section 409A, shall be allowed from the Plan under any circumstances. Method of Payment All Plan Distributions shall be made in cash, in U.S. currency. 7 Timing of Payment A. Normal Retirement Benefit - Upon the first day of the month following or coincident with the Participant’s Retirement Age, the Employer shall commence payment to Participant of the Normal Retirement Benefit identified in section 4.1. Such benefit shall continue to be paid annually on the same date of each year thereafter (the “Annual Payment Date”) for the life of the Participant (subject to section 4.2.A. above). B. Death 1. In the event the Participant dies following the commencement of his Normal Retirement Benefits, Employer shall pay the Participant’s Named Beneficiary the Death Benefit identified in section 4.2.A on the Annual Payment Date of the applicable following years. 2. In the event the Participant dies prior to the commencement of Normal Retirement Benefits or Disability benefits, whether or not employed with the Employer, Employer shall pay the Participant’s Named Beneficiary the Normal Retirement Benefit identified in section 4.2.B beginning on the first day of the month following the Participant’s date of death, and continuing on the same date of each applicable year thereafter. C. Termination of Employment Prior to Retirement Age In the event the Participant incurs a Termination of Employment prior to Retirement Age, Employer shall pay the Participant the benefit identified in section 4.3. This benefit shall commence upon the first day of the month following or coincident with the Participant reaching Retirement Age (subject to section 6.3.B.2). Each subsequent annual payment shall be paid on the same date of each applicable year thereafter. D. Disability In the event the Participant becomes Disabled prior to the Participant's Retirement Age, while employed with the Employer, Employer shall pay the Participant the benefit identified in section 4.5. Such payment shall begin not later than sixty (60) days from the date of Disability, and as soon as administratively practicable. Subsequent payments shall be made on the same date of the applicable following years. Acceleration or Deferral Acceleration or deferral of the time or schedule of any payment under the Plan is not permitted except as may be permitted by Code Section 409A. Distribution Payments The Employer shall make all benefit payments to the Participant or the Participant’s Named Beneficiary directly, unless the Employer may determine to create a Trust for its own administrative convenience. In such case, the Employer may direct the Trustee to make such payments directly to the Participant or Named Beneficiary. The payment of any benefits from any Trust by a Trustee shall not be a representation to a Participant of any actual or implied beneficial interest in any assets in such Trust. A Participant or Named Beneficiary, or any other person claiming or receiving such distribution payment remains a general unsecured creditor of the Employer as to such benefit payments. Gross Up Payments A. Application of Code Section 4999. - Notwithstanding anything in this Agreement to the contrary, if it shall be determined that any payment or distribution to the Participant or for the Participant’s benefit (whether paid or payable or distributed or distributable) pursuant to the terms of this Agreement or otherwise pursuant to or by reason of any other agreement, policy, plan, program or arrangement, including without limitation any stock option, stock appreciation right or similar right, or the lapse or termination of any restriction on or the vesting or exercisability of any of the foregoing (the “Payments”) would be subject to the excise tax imposed by Code section 4999 by reason of being “contingent on a change in the ownership or control” of the Company, within the meaning of Code section 280G or to any similar tax imposed by state or local law, or any interest or penalties with respect to such excise tax (such tax or taxes, together with any such interest or penalties, are collectively referred to as the “Excise Tax”), then the Participant shall be entitled to receive from the Employer an additional payment (the “Gross-Up Payment”) in an amount such that the net amount of the Payments and the Gross-Up Payment retained by the Participant after the calculation and deduction of all Excise Taxes (including any interest or penalties imposed with respect to such taxes) on the Payment and all federal, state and local income tax, employment tax and Excise Tax (including any interest or penalties imposed with respect to such taxes) on the Gross-Up Payment provided for in this Section 6.6, and taking into account any lost or reduced tax deductions on account of the Gross-Up Payment, shall be equal to the Payments; provided, however, no portion of the Payments, the receipt or enjoyment of which the Participant shall have effectively waived in writing prior to the date of payment of the Payments shall be taken into account for purposes of the limitation set forth in Code section 280G. 8 B. Reliance on Accountants. - All determinations required to be made under this Section 6.6, including whether and when the Gross-Up Payment is required and the amount of such Gross-Up Payment, and the assumptions to be utilized in arriving at such determinations shall be made by the Accountants (as defined below) which shall provide the Participant and the Employer with detailed supporting calculations with respect to such Gross-Up Payment within fifteen (15) business days of the receipt of notice from the Participant or the Employer that the Participant has received or will receive a Payment. For purposes of making the determinations and calculations required herein, the Accountants may make reasonable assumptions and approximations concerning applicable taxes and may rely on reasonable, good faith interpretations concerning the application of Code sections 280G and 4999, provided that the Accountant’s determinations must be made on the basis of “substantial authority” (within the meaning of Code section 6662). For the purposes of this Section 6.6, the “Accountants” shall mean the Employer’s independent certified public accountants serving immediately prior to the Change in Control. In the event that the Accountants are also serving as accountant or auditor for the individual, entity, or group effecting the Change in Control, the Participant shall appoint another nationally recognized public accounting firm to make the determinations required hereunder (which accounting form shall then be referred to as the Accountants hereunder). All fees and expenses of the Accountants shall be borne solely by the Employer. C. Payments Treated as Parachute Payments. - For the purposes of determining whether any of the Payments will be subject to the Excise Tax and the amount of such Excise Tax, such Payments will be treated as “parachute payments” within the meaning of Code section 280G, and all “parachute payments” in excess of the “base amount” (as defined under Code section 280G(b)(3)) shall be treated as subject to the Excise Tax, unless and except to the extent that in the opinion of the Accountants such Payments (in whole or in part) either do not constitute “parachute payments” or represent reasonable compensation for services actually rendered (within the meaning of Code section 280G(b)(4)) in excess of the “base amount,” or such “parachute payments” are otherwise not subject to such Excise Tax. For purposes of determining the amount of the Gross-Up Payment, the Participant shall be deemed to pay federal income taxes at the highest applicable marginal rate of federal income taxation for the calendar year in which the Gross-Up Payment is to be made and to pay any applicable state and local income taxes at the highest applicable marginal rate of taxation for the calendar year in which the Gross-Up Payment is to be made, net of the maximum reduction in federal income taxes which could be obtained from the deduction of such state or local taxes if paid in such year (determined without regard to limitations on deductions based upon the amount of the Participant’s adjusted gross income), and to have otherwise allowable deductions for federal, state and local income tax purposes at least equal to those disallowed because of the inclusion of the Gross-Up Payment in the Participant’s adjusted gross income. To the extent practicable, any Gross-Up Payment with respect to any Payment shall be paid by the Employer at the time the Participant is entitled to receive the Payment and in no event will any Gross-Up Payment be paid later than five (5) days after the receipt by the Participant of the Accountant’s determination. Any determination by the Accountants shall be binding upon the Employer and the Participant. D. Underpayment. - As a result of uncertainty in the application of Code section 4999 at the time of the initial determination by the Accountants hereunder, it is possible that the Gross-Up Payment made will have been an amount less than the Employer should have paid pursuant to this Section 6.6 (the “Underpayment”). In the even that the Employer exhausts its remedies pursuant to Section 6.6 and the Participant is required to make a payment of any Excise Tax, the Underpayment shall be promptly paid by the Employer to or for the Participant’s benefit. 9 E. Cooperation and Access. - The Participants and the Employer shall each provide the Accountants access to and copies of any books, records and documents in the possession of the Employer or the Participant, as the case may be, reasonably requested by the Accountants, and otherwise cooperate with the Accountants in connection with the preparation and issuance of the determination contemplated by this Section 6.6. F. Notice and Contest of Any Claim. - The Participant shall notify the Employer in writing of any claim by the Internal Revenue Service that, if successful, would require the payment by the Employer of the Gross-Up Payment. Such notification shall be given as soon as practicable after the Participant is informed in writing of such claim and shall apprise the Employer of the nature of such claim and the date on which such claim is requested to be paid. The Participant shall not pay such claim prior to the expiration of the 30-day period following the date on which the Participant gives such notice to the Employer (or such shorter period ending on the date that any payment of taxes, interest and/or penalties with respect to such claim is due). 1. If the Employer notifies the Participant in writing prior to the expiration of such period that it desires to contest such claim, the Participant shall (i) give the Employer any information reasonably requested by the Employer relating to such claim; (ii) take such action in connection with contesting such claim as the Employer shall reasonably request in writing from time to time, including, without limitation, accepting legal representation with respect to such claim by an attorney reasonably selected by the Employer; (iii) cooperate with the Employer in good faith in order to effectively contest such claim; and (iv) permit the Employer to participate in any proceedings relating to such claims; provided, however, that the Employer shall bear and pay directly all costs and expenses (including additional interest and penalties) incurred in connection with such contest and shall indemnify the Participant for and hold the Participant harmless from, on an after-tax basis, any Excise Tax or income tax (including interest and penalties with respect thereto) imposed as a result of such representation and payment of all related costs and expenses. 2. Without limiting the foregoing provisions of this Section 6.6, the Employer shall control all proceedings taken in connection with such contest and, at its sole option, may pursue or forgo any and all administrative appeals, proceedings, hearings, and conferences with the taxing authority in respect of such claim and may, at its sole option, either direct the Participant to pay the tax claimed and sue for a refund or contest the claim in any permissible manner, and the Participant agrees to prosecute such contest to a determination before any administrative tribunal, in a court of initial jurisdiction and in one or more appellate courts, as the Employer shall determine; provided, however, that if the Employer directs the Participant to pay such claim and sue for a refund, the Employer shall advance the amount of such payment to the Participant, on an interest-free basis, and shall indemnify the Participant for and hold the Participant harmless from, on an after-tax basis, any Excise Tax or income tax (including interest or penalties with respect thereto) imposed with respect to such advance or with respect to any imputed income with respect to such advance (including as a result of any forgiveness by the Employer of such advance); provided, further, that any extension of the statute of limitations relating to the payment of taxes for the Participant’s taxable year with respect to which such contested amount is claimed to be due is limited solely to such contested amount. 3. Furthermore, the Employer’s control of the contest shall be limited to issues with respect to which a Gross-Up Payment would be payable hereunder and the Participant shall be entitled to settle or contest, as the case may be, any other issue raised by the Internal Revenue Service or any other taxing authority. G. Timing of Payments. -
